         Case 1:18-cr-00130-DLH Document 61 Filed 06/16/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA,
                                                 Case No. 1:18-cr-00130
                  Plaintiff,
                                                 UNITED STATES’ SENTENCING
                  v.                             MEMORANDUM

 CURTIS JAMES McGARVEY,

                  Defendant.


       The United States of America, by Drew H. Wrigley, United States Attorney for the

District of North Dakota, and Gary L. Delorme, Assistant United States Attorney, has no

objections or corrections to the Presentence Investigation Report in this case and submits

this sentencing memorandum in support of the recommendation to be made in this matter.

       McGarvey entered an open plea to Counts One, Two, and Four of the Indictment

on March 9, 2020. While there was no formal agreement between the parties, there was

an agreement that in exchange for McGarvey’s open pleas to Counts One, Two, and

Four, the United States would move to dismiss Counts Three and Five at sentencing. The

informal agreement to dismiss Counts Three and Five was based primarily on

McGarvey’s unwillingness to agree to and support a factual basis on those counts. Given

the mandatory minimums and heightened guideline levels associated with Counts One

and Two, primarily, the United States agreed to dismiss Counts Three and Five as those

counts would not likely result in any additional sentencing exposure to the defendant. In

addition, the United States agreed to move for the third point reduction for acceptance if

the defendant accepted responsibility for the criminal conduct underlying Counts One,
         Case 1:18-cr-00130-DLH Document 61 Filed 06/16/20 Page 2 of 4



Two, and Four. Pursuant to U.S.S.G. § 3E1.1(b), the United States can only move for the

additional third point if the Court grants the defendant the two point reduction under

subsection (a) of the section.

       Outside the informal agreement to dismiss Counts Three and Five and to

recommend the third point reduction for acceptance of responsibility, the parties are free

to recommend and argue for any sentence the parties so choose. The United States agrees

that the Presentence Investigation Report outlines an adjusted offense level of 38

(primarily reflective of Counts One and Two and the status of these Counts under

U.S.S.G. § 3D1.4, Multiple Count Adjustment), and a total offense level of 35, after

reductions for acceptance, if granted by the Court.

       The United States agrees that the defendant’s criminal history does not support a

criminal history category above the first level. At a total offense level of 35 and a CHC

of I, the defendant’s range, adjusted for the mandatory minimum of 180 months, is 180-

210 months. Counts One and Two result in multiple units pursuant to U.S.S.G. § 3d1.4

and result in a two level increase. It is the intent of the United States to recommend

Counts One and Two run concurrent with one another and will recommend a 210 month

sentence if the defendant is granted the acceptance of responsibility points or 235 months

if the Court does not provide that reduction.

       Count Four does not, however, result in any additional exposure to punishment by

virtue of enhancing the sentences of Counts One and Two. Count Four reflects conduct

that cannot be explained as anything other than bullish, egregious, and extremely

harmful. While Counts One and Two reflect the serious conduct of the surreptitious
                                         2
         Case 1:18-cr-00130-DLH Document 61 Filed 06/16/20 Page 3 of 4



production and attempted production of images depicting the sexual exploitation of the

victim of this matter, Count Four represents over two years of conduct that is

inexplicable.

       Throughout the course of over two years, the defendant cyberstalked and harassed

the victim, the victim’s family members, and the victim’s school friends by texting

disturbing images. McGarvey sent death threats and bomb threats. McGarvey used the

internet to anonymously send the victim sexually-related material. McGarvey sent multi-

party texts remarking negatively on the development of some of the victim’s body parts.

McGarvey sent over 200 texts to the victim telling her that she should harm or kill

herself. For over two years, beginning when the victim was 15 years old, she had

endured some of the most embarrassing and distressing online harassment. McGarvey

should consider himself lucky that the victim was able to maintain enough

levelheadedness to disregard the harmful invites. In addition to the emotional distress,

McGarvey is highly suspect of having scratched the word “HOE” into the victim’s car,

slashed her tires numerous times, and having poured a foreign substance in victim’s

vehicle’s gas tank.

       Given the level of conduct McGarvey engaged in, the United States intends to

recommend a consecutive sentence relative Count Four. Count Four has a total offense

level of 20. If reduced by three points for acceptance, the defendant’s range would be 24-

30 months. If the Court, again, does not grant the acceptance of responsibility, the range

would then be 33-41 months. Under the first alternative, the United States would

recommend a 30 month sentence consecutive to the 210 months the United States will
                                         3
         Case 1:18-cr-00130-DLH Document 61 Filed 06/16/20 Page 4 of 4



recommend for Counts One and Two for a total of 210 months. Alternatively, if the

acceptance reduction is not applied, the United States will recommend a 33 month

consecutive sentence for a total recommendation of 268 months.

      The United States will also recommend a 10-year term of supervised release to

follow imprisonment with a recommendation that the Judgment include a provision that

McGarvey, while in prison or on supervised release, not have contact with the victim or

any member of the victim’s immediate family.

      Dated: June 16, 2020.

                                         DREW H. WRIGLEY
                                         United States Attorney


                                  By:   __________________________
                                        /s/ Gary L. Delorme
                                         GARY L. DELORME
                                         Assistant United States Attorney
                                         ND Bar ID 05845
                                         P.O. Box 699
                                         Bismarck, ND 58502-0699
                                         (701) 530-2420
                                         Gary.Delorme@usdoj.gov
                                        Attorney for United States




                                           4
